IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

U.S. BANK NATIONAL ASSOCIATION, )                          No. 79115-0-I
                                      )                    (Consolidated with No. 79280-6-I)
                       Respondent,    )
                                      )                    DIVISION ONE
               v.                     )
                                      )
LORRAINE KNIGHT, Successor            )
Personal Representative of the Estate )
of Steven A. Wolfla; and BRIAN A.     )
WOLFLA, Heir of Steven A. Wolfla,     )
                                      )
                       Appellants,    )                    UNPUBLISHED OPINION
                                      )
UNKNOWN HEIRS, LEGATEES AND )
DEVISEES OF STEVEN A. WOLFLA; )
UNKNOWN PARTIES IN                    )
POSSESSION OR CLAIMING A              )
RIGHT TO POSSESSION; and              )
UNKNOWN OCCUPANTS,                    )
                                      )
                       Defendants.    )

        BOWMAN, J. — Lorraine Knight and her son Brian Wolfla appeal pro se the

trial court’s orders denying their motions to vacate the “Default Judgment and

Decree of Foreclosure” of Steven Wolfla’s property, to stay the foreclosure sale

of the property, and to substitute Knight as a party defendant. Because Knight

and Brian1 fail to present a legal argument for review, we decline to reach the

merits, and affirm.




        1
         For clarity, we refer to Brian Wolfla and Steven Wolfla by their first names in this
opinion. We intend no disrespect.
No. 79115-0-I (Consol. with No. 79280-6-I)/2


                                     FACTS

       Steven died in June 2012. Several months before his death, Steven

defaulted on his home loan serviced by U.S. Bank National Association. In

March 2016, U.S. Bank filed a summons and complaint for judicial foreclosure on

his property. U.S. Bank was unable to locate and serve Steven’s heirs.

       In August 2016, the court authorized alternative service. U.S. Bank

posted the summons and complaint for judicial foreclosure “at the real property,”

served the summons and complaint by certified mail to Steven’s last known

address, and gave notice by publication. On June 20, 2017, U.S. Bank obtained

a Default Judgment and Decree of Foreclosure for $372,446.60. The court

entered a corrected judgment on September 1, 2017 for $368,730.68 and issued

an “Order of Sale for Property” on October 5, 2017.

       In December 2017, Steven’s ex-wife Knight moved to stay the sale of the

property. Knight and Steven’s adult son Brian claimed that U.S. Bank executed a

“probate barred Judgment” and “failed to give proper notice of proceedings to

ALL known heirs.” The court granted a temporary stay of the scheduled sale.

But at a January 18, 2018 hearing, the court determined that Knight lacked

standing in the foreclosure. On August 3, 2018, the court issued a second order

to sell the property.

       Meanwhile, Knight was appointed as the successor personal

representative of Steven’s estate. In September 2018, Knight moved to

substitute as “the indispensable party” defendant in the foreclosure action,

claiming U.S. Bank was “unlawfully circumventing probate.” She also filed

another motion to stay the sale of Steven’s property and to vacate the default

                                         2
No. 79115-0-I (Consol. with No. 79280-6-I)/3


foreclosure judgment. On October 10, 2018, the court denied Knight’s motions to

be a substitute party, to stay the sale of the property, and to vacate the default

judgment.

        On October 17, 2018, Knight filed an emergency motion to stay the sale of

Steven’s property pending her appeal of the court’s orders denying her motions

to vacate, stay, and substitute. The court denied her emergency motion to stay

the sale.

        On October 23, 2018, Brian filed an emergency motion requesting a

restraining order to stay the sale of Steven’s property. Brian claimed that U.S.

Bank initiated the foreclosure action without proper notice to the parties and that

it “continually circumvent[s] probate.” The court denied Brian’s motion.

        Knight and Brian each appealed the court’s orders denying their multiple

motions to vacate the default judgment, to stay the sale of the property, and to

substitute Knight as a party defendant. We consolidated their appeals.

                                          ANALYSIS

        Knight2 argues that Steven’s property was “wrongly taken.” But she

provides no legal authority in support of this claim. An appellant’s opening brief

must contain “argument in support of the issues presented for review, together

with citations to legal authority and references to relevant parts of the record.”

RAP 10.3(a)(6). We hold pro se litigants to the same standard as attorneys. In




        2
          In her brief on appeal, Knight purports to argue on behalf of Brian “in proxy.” But
representing another person in court is the practice of law. Dutch Vill. Mall, LLC v. Pelletti, 162
Wn. App. 531, 535, 256 P.3d 1251 (2011). And one must be an active member of the state bar to
practice law. RCW 2.48.170. Because Brian did not file a brief, we decline to address his issues,
and affirm the court’s orders. See RAP 12.1(a).

                                                3
No. 79115-0-I (Consol. with No. 79280-6-I)/4


re Estate of Little, 9 Wn. App. 2d 262, 274 n.4, 444 P.3d 23, review denied, 194

Wn.2d 1006, 451 P.3d 335 (2019).

       Knight also asserts the trial court erred in denying her motions to vacate

the Default Judgment and Decree of Foreclosure, stay the sale of Steven’s

property, and substitute her as a party defendant. But again, she provides no

legal argument to support her claim. Instead, she repeats inaccurate and

conclusory allegations. For example, Knight claims without legal analysis that

U.S. Bank initiated the foreclosure action against Steven’s property without

proper service. But the record shows that U.S. Bank complied with the court’s

order authorizing alternative service. We do not consider facts recited in the brief

but unsupported by the record. Sherry v. Fin. Indem. Co., 160 Wn.2d 611, 615

n.1, 160 P.3d 31 (2007) (citing RAP 10.3(a)(5)).

       We affirm the court’s orders denying Knight’s motions to vacate the

Default Judgment and Decree of Foreclosure, stay the sale of Steven’s property,

and substitute Knight as a party defendant.




WE CONCUR:




                                         4